Case
 Case5:08-cr-00671-NAM
      5:08-cr-00671-NAM Document
                         Document455-2
                                  332 Filed
                                       Filed04/01/11
                                             03/26/19 Page
                                                       Page11ofof12
                                                                  12




 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------x
 UNITED STATES OF AMERICA,
                                   Plaintiff,

 vs.                                              08-CR-671

 JERMAINE GARY,
                             Defendant.
 ----------------------------------------------------x

       Transcript of SENTENCING held on June 8, 2010,

 at the James T. Foley U.S. Courthouse, 445 Broadway,
 Albany, New York, the HONORABLE NORMAN A. MORDUE, Presiding.



                          A P P E A R A N C E S
 For Plaintiff:           OFFICE OF THE UNITED STATES ATTORNEY
                          100 South Clinton Street
                          Syracuse, New York 13261
                            BY: JOHN KATKO, AUSA
 For Defendant:           OFFICE OF JOHN D. KINSELLA
                          6834 Buckley Road
                          North Syracuse, New York 13212
     Case
      Case5:08-cr-00671-NAM
           5:08-cr-00671-NAM Document
                              Document455-2
                                       332 Filed
                                            Filed04/01/11
                                                  03/26/19 Page
                                                            Page22ofof12
                                                                       12
                                                                            2
                        US v. Gary - 08-CR-671


1                 (Open court:)

2                 THE COURT:     Will the clerk please call the case and

3     have counsel note their appearances for the record.
4                 THE CLERK:     2008-CR-671, United States of America

5     versus Jermaine Gary.

6                 Please note your appearances for the record.
7                 MR. KATKO:     Good morning, your Honor, John Katko

8     for the United States.

9                 THE COURT:     Mr. Katko, good morning, sir.
10                MR. KINSELLA:      Good morning, Judge, John Kinsella

11    for the defendant Jermaine Gary who is here present.

12                THE COURT:     Mr. Kinsella, Mr. Gary.
13                Mr. Gary, your case is on for sentencing this

14    morning, sir.

15                At this time let me inquire of counsel, do counsel
16    have the Presentence Report dated April 7th, 2010, revised

17    May 19th, 2010, and the addendum dated May 19th, 2010?

18                MR. KATKO:     Yes, sir.
19                MR. KINSELLA:      That's correct, Judge.

20                THE COURT:     Did you share it with your client?

21                MR. KINSELLA:      I have.
22                THE COURT:     Okay.    Are there any objections to the

23    facts as stated in the Presentence Report?

24                MR. KATKO:     None from the government.
25                THE COURT:     Mr. Kinsella?
     Case
      Case5:08-cr-00671-NAM
           5:08-cr-00671-NAM Document
                              Document455-2
                                       332 Filed
                                            Filed04/01/11
                                                  03/26/19 Page
                                                            Page33ofof12
                                                                       12
                                                                            3
                        US v. Gary - 08-CR-671


1                 MR. KINSELLA:      The only problem that my client had

2     in relation to the Presentence Report was the pleas in state

3     court that incorporated an attempt to sell.            Other than that,
4     the factual background is accurate.

5                 THE COURT:     In regard to that objection, I'm going

6     to rule that under Section 4B1.2, note one, of the Sentencing
7     Guidelines, it would indicate that his pleas of guilty to

8     220.061, which was of the Penal Law of the State of New York,

9     which I believe was Possession with Intent to Distribute
10    Fifth Degree and then there was the Attempted Criminal

11    Possession in the Third Degree, which had also the Attempted

12    Possession Third Degree, would follow under note one as to be
13    the crimes of dealing that form a basis for the enhanced

14    penalty so.

15                MR. KINSELLA:      Judge, and as the Presentence Report
16    was amended, that satisfies all of the concerns that the my

17    client had.

18                MR. KATKO:     Your Honor, I would just note for the
19    statutory enhancement purposes, that only impacts two of the

20    four prior felony drug convictions that this defendant has.

21    Regardless, he would be facing mandatory life under the
22    statute even if these were found not to be distributable

23    offenses.

24                THE COURT:     I agree.    Okay.    At this time, are
25    there any objections to the offense level calculations?
     Case
      Case5:08-cr-00671-NAM
           5:08-cr-00671-NAM Document
                              Document455-2
                                       332 Filed
                                            Filed04/01/11
                                                  03/26/19 Page
                                                            Page44ofof12
                                                                       12
                                                                            4
                        US v. Gary - 08-CR-671


1                 MR. KATKO:     None from the government, sir.

2                 THE COURT:     Mr. Kinsella?

3                 MR. KINSELLA:      None, your Honor.
4                 THE COURT:     And do you agree with the Criminal

5     History Category in this case?

6                 MR. KATKO:     Yes, we do.
7                 THE COURT:     Mr. Kinsella?

8                 MR. KINSELLA:      I'm sorry, I didn't hear that.

9                 THE COURT:     Do you agree with the Criminal History
10    Category?

11                MR. KINSELLA:      Yes, Judge.

12                THE COURT:     Other than the objections you have to
13    the prior offenses?

14                MR. KINSELLA:      No.

15                THE COURT:     At this time are there any motions for
16    downward departure from the government?

17                MR. KATKO:     There is a motion for downward

18    departure.     The facts and circumstances underlying that
19    motion are set forth in a letter to the Court dated June 1st

20    and we'll rely on those.

21                THE COURT:     I have read that.      I'm going to grant
22    that request.

23                MR. KINSELLA:      Your Honor, I would join in that

24    motion and that letter satisfies the requirements of the
25    defendant in relation to that motion.
     Case
      Case5:08-cr-00671-NAM
           5:08-cr-00671-NAM Document
                              Document455-2
                                       332 Filed
                                            Filed04/01/11
                                                  03/26/19 Page
                                                            Page55ofof12
                                                                       12
                                                                            5
                        US v. Gary - 08-CR-671


1                 THE COURT:     Okay.    That being the case, I'm ready

2     to impose sentence.

3                 Does the government move sentence?
4                 MR. KATKO:     We do, your Honor, I would simply

5     request that the Court indulge me for one moment.              I don't

6     know if you can characterize it as a discrepancy.              I want to
7     make the record perfectly clear.          The defendant has taken the

8     position that he never cooked crack and if you read the total

9     mix of his statements, there is -- there leaves some question
10    whether or not he is fully accepting responsibility with

11    respect to the crack cocaine that he was involved with

12    dealing in the plea agreement and I would just ask the court
13    to inquire of the defendant if, in fact, he was involved in

14    those three deals set forth in the plea agreement and, in

15    fact, they were over in excess of 50 grams of crack cocaine.
16                MR. KINSELLA:      Your Honor, yes, the defendant has

17    denied that he cooked.       But, as Mr. Katko has clearly

18    indicated, the plea, the factual basis for the plea indicated
19    crack sales.

20                THE COURT:     Greater than 50 grams.

21                MR. KINSELLA:      Yes.   And I think the defendant --
22    he'll speak for himself -- but I believe he will agree with

23    the 50 grams.

24                THE COURT:     Okay.
25                THE DEFENDANT:      I do.
     Case
      Case5:08-cr-00671-NAM
           5:08-cr-00671-NAM Document
                              Document455-2
                                       332 Filed
                                            Filed04/01/11
                                                  03/26/19 Page
                                                            Page66ofof12
                                                                       12
                                                                            6
                        US v. Gary - 08-CR-671


1                 THE COURT:     You agree with that, as you sit here

2     today, you did distribute more than 50 grams of crack

3     cocaine?
4                 THE DEFENDANT:      Yes.

5                 THE COURT:     Okay.

6                 MR. KATKO:     Thank you, sir.      We have nothing
7     further.

8                 THE COURT:     Mr. Kinsella.

9                 MR. KINSELLA:      Your Honor, the only thing I would
10    request is that we delay the sentencing pending the

11    legislation that is currently winding its way through this

12    Congress, both the House and the Senate, in relation to the
13    crack and powder ratios and that the sentence be delayed

14    pending a resolution of the Houses of Congress and awaiting

15    the decision by the President as to whether or not he will
16    sign the legislation that comes from that ultimate agreement,

17    Judge.

18                THE COURT:     Well, they have been talking about that
19    legislation for well over a year and there's two different

20    bills that are being discussed; and I think in light of the

21    uncertainty of it, that I will not grant your relief in that
22    regard and proceed with the sentence.

23                Jermaine Gary, is there anything you would like to

24    say before I pronounce sentence?
25                THE DEFENDANT:      Not really, your Honor, beside
     Case
      Case5:08-cr-00671-NAM
           5:08-cr-00671-NAM Document
                              Document455-2
                                       332 Filed
                                            Filed04/01/11
                                                  03/26/19 Page
                                                            Page77ofof12
                                                                       12
                                                                              7
                        US v. Gary - 08-CR-671


1     that, you know, I made mistakes in my life that I can never

2     turn back and get back.        That's about it.

3                 THE COURT:     Well, you did some things to try to
4     turn it around, I know that.         All right.

5                 I've reviewed and considered all the pertinent

6     information, including, but not limited to, the Presentence
7     Investigation Report, the addendum, the submissions by

8     counsel, the factors that are outlined in 18 U.S.C. 3553(a),

9     as well as the Sentencing Guidelines.
10                I'm adopting the factual information contained in

11    the Presentence Report, except the issue of whether there was

12    the time that you cooked crack cocaine.           I'm not considering
13    that.    You objected to that, right?

14                THE DEFENDANT:      Yes.

15                THE COURT:     So I'm not going to consider that.
16                I find your total offense level to be 34.            Your

17    Criminal History Category is VI and your Guideline

18    imprisonment range is life imprisonment as required by
19    statute.

20                Now, upon your plea of guilty to Count 1 of the

21    fourth superseding indictment and having granted the
22    government's motion pursuant to Sentencing Guideline 5K1.1

23    and 18 U.S.C. 3553(e), it is the judgment of the Court that

24    you are hereby committed to the custody of the Bureau of
25    Prisons to be imprisoned for a term of 200 months.
     Case
      Case5:08-cr-00671-NAM
           5:08-cr-00671-NAM Document
                              Document455-2
                                       332 Filed
                                            Filed04/01/11
                                                  03/26/19 Page
                                                            Page88ofof12
                                                                       12
                                                                            8
                        US v. Gary - 08-CR-671


1                 I'm recommending you participate in a drug

2     treatment program while in custody.          Upon your release from

3     imprisonment, you shall be placed on supervised release for a
4     term of 10 years.      And while you are on supervised release,

5     you shall not commit another federal, state or local crime

6     and you shall comply with the standard conditions that have
7     been adopted by this Court, along with the three following

8     special conditions:

9                 First, you shall participate in a program for
10    substance abuse, which shall include testing for drug and/or

11    alcohol use and it may include inpatient or outpatient

12    treatment.     That program shall be approved by the United
13    States Probation Office;

14                Secondly, you shall contribute to the cost of any

15    evaluation, testing, treatment and/or monitoring services
16    that are rendered in an amount to be determined by your

17    probation officer.       That would be based on your ability to

18    pay or the availability of third-party payments;
19                And, third, you shall not associate with any

20    member, associate or prospect of the Branch Off Productions

21    or any criminal gang, club or organization in person, by
22    telephone or by any other means of interaction or

23    communication.      You shall not wear or display the colors or

24    the insignia of these organizations or obtain tattoos, scars
25    or burn marks, including brands, associated with these
     Case
      Case5:08-cr-00671-NAM
           5:08-cr-00671-NAM Document
                              Document455-2
                                       332 Filed
                                            Filed04/01/11
                                                  03/26/19 Page
                                                            Page99ofof12
                                                                       12
                                                                            9
                        US v. Gary - 08-CR-671


1     organizations.

2                 Now, you shall pay to the clerk of the court a

3     special assessment of $100 that is due and payable at this
4     time.    But I do find, based on your financial resources, the

5     projected earnings and your other income, as well as your

6     financial obligations, you do not have the ability to pay a
7     fine; therefore, a fine is not ordered in this case and I'm

8     going to waive that.

9                 Now, pursuant to 21 U.S.C. Section 853, you shall
10    forfeit to the United States all right, title and interest in

11    the items that are listed in the Preliminary Order of

12    Forfeiture that was signed by the Court on November the 9th,
13    2009.

14                Now, both parties do have a right to appeal this

15    sentence in certain limited circumstances, except as
16    restricted by any waivers stipulated to in the plea

17    agreement.

18                Now, in this case at the time you entered your plea
19    of guilty, Jermaine, you said you would not appeal any

20    sentence of 262 months or less.         Do you recall that?

21                THE DEFENDANT:      Yes, sir.
22                THE COURT:     I sentenced you to 200 months in this

23    case so that would mean to me there would be no appeal.

24                THE DEFENDANT:      Appeal in like what you mean?
25                THE COURT:     Pardon me?
     Case
      Case5:08-cr-00671-NAM
           5:08-cr-00671-NAM Document
                              Document455-2
                                       332 Filed
                                            Filed04/01/11
                                                  03/26/19 Page
                                                            Page10
                                                                 10ofof12
                                                                        12
                                                                             10
                         US v. Gary - 08-CR-671


1                  THE DEFENDANT:     Appeal in like, appealing the

2      sentence?

3                  THE COURT:    There's a waiver.       When you entered
4      your plea of guilty, you waived your right to appeal anything

5      in this case except the sentence, if I sentenced you to more

6      than 262 months, then you would have a right to appeal
7      whether I was correct in the sentence imposed.

8                  In this case today I just sentenced you to 62

9      months less than that.
10                 THE DEFENDANT:     You sentenced me to 200 months.

11                 THE COURT:    200 months.

12                 THE DEFENDANT:     Can I ask you a question, though?
13                 THE COURT:    Yes.

14                 THE DEFENDANT:     Say like that new law that's

15     supposed to be in legislation.
16                 THE COURT:    If that comes down and it's retroactive

17     like last time, you'll get a resentence.           You're not waiving

18     that.
19                 THE DEFENDANT:     Oh, okay, that's what I was

20     wondering.

21                 THE COURT:    That would be --
22                 THE DEFENDANT:     Then, I didn't --

23                 THE COURT:    -- something -- you don't have to waive

24     that issue.
25                 MR. KATKO:    Your Honor, I hate to complicate
     Case
      Case5:08-cr-00671-NAM
           5:08-cr-00671-NAM Document
                              Document455-2
                                       332 Filed
                                            Filed04/01/11
                                                  03/26/19 Page
                                                            Page11
                                                                 11ofof12
                                                                        12
                                                                             11
                         US v. Gary - 08-CR-671


1      matters but it may or may not be retroactive.            I'm not sure.

2                  THE COURT:    We got to wait till it comes down.

3      Last time it was retroactive.         I don't know if it will be
4      this time.

5                  MR. KATKO:    That's right.

6                  THE COURT:    Because we resentenced every person
7      that we had, if you remember.

8                  MR. KATKO:    Yes.

9                  THE COURT:    In the Northern District of New York,
10     all the cases that had gone through.

11                 Jermaine, I don't know if they're going to say it's

12     retroactive.
13                 THE DEFENDANT:     All right.

14                 MR. KINSELLA:     Yes, Judge, I don't believe there's

15     any basis for an appeal in this case.
16                 THE COURT:    Okay.

17                 MR. KINSELLA:     I want the record to reflect that.

18                 THE COURT:    Thank you.     So at this time I'll remand
19     you to the custody of the United States Marshal in accordance

20     with the terms of this sentence.

21                 I wish you well, Jermaine.
22                 THE DEFENDANT:     Thank you.

23                 THE CLERK:    Court stands adjourned.

24                 (Proceedings were adjourned.)
25
Case
 Case5:08-cr-00671-NAM
      5:08-cr-00671-NAM Document
                         Document455-2
                                  332 Filed
                                       Filed04/01/11
                                             03/26/19 Page
                                                       Page12
                                                            12ofof12
                                                                   12




                       C E R T I F I C A T I O N




                    I, DIANE S. MARTENS, Registered Professional

  Reporter, DO HEREBY CERTIFY that I attended the foregoing
  proceedings, took stenographic notes of the same, that

  the foregoing is a true and correct copy of same and the

  whole thereof.




                                         ____________________________
                                         DIANE S. MARTENS, FCRR
